UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FREIBER FEDERICK,

                                 Plaintiff,
                                                                   1:20-CV-2347 (CM)

                                                      ORDER DIRECTING PAYMENT OF FEES
                     -against-
                                                        OR AMENDED IFP APPLICATION
 JOHNY ARAYA MONGE, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se, seeking to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). For the reasons discussed below, within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees that are required to file a civil action in this

Court or submit an amended IFP application.

        To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff has filed an IFP application, but he has not fully completed it, and the

information that he has provided in it is not clear. Plaintiff checks the boxes in his IFP

application to indicate that he is incarcerated and that he does not receive payments from the

institution in which he is incarcerated. (ECF 1, at 1.) But it does not appear that he is

incarcerated because the mailing address he has provided is not that of a jail, prison, or other

facility, and there is no indication that he mailed his complaint and IFP application to the Court

from such a facility. Moreover, the address he provides is not recognizable as a mailing
address. 1As for the IFP application, Plaintiff fails to answer the application’s questions about

whether he is employed, his sources of income, how much money he has in a bank account, the

worth of any property or other assets he owns, his monthly expenses, any individuals he supports

financially, or any other of his financial obligations.

       Because of Plaintiff’s failure to fully answer his IFP application’s questions about his

financial status, the Court cannot grant Plaintiff IFP status at this time. Accordingly, within thirty

days of the date of this order, Plaintiff must either pay the $400.00 in fees to commence this

action or complete the attached amended IFP application in which he fully discloses his financial

status by answering all of the questions. He must also provide a recognizable mailing address. 2

If Plaintiff submits the amended IFP application, it should be labeled with docket number 1:20-

CV-2347 (CM). If the Court finds that Plaintiff now possesses the funds to pay the relevant fees,

he may be required to pay them.

       The Court directs the Clerk of Court to send a copy of this order to Plaintiff at his email

address and note service on the docket. No summons shall issue at this time. If Plaintiff complies




       1
          Plaintiff lists his mailing address as “904 Cated Avenue, U.S.A., N.Y. 1123.” (ECF 2, at
3.). He has also provided his email address in his complaint and in his IFP application. And he
has filed a Consent to Electronic Service of Court Documents. (ECF 3.) But he does not provide
his email address in that consent form. (Id.)
       2
          If Plaintiff is incarcerated, he must provide his identification number. And if he files an
amended IFP application while incarcerated, he must also complete, sign, and submit the
attached prisoner authorization form. When a prisoner is granted IFP status, the Prison Litigation
Reform Act requires the Court to collect the $350.00 filing fee in installments deducted from the
prisoner’s prison trust fund account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed
in this Court IFP must therefore authorize the Court to withdraw these payments from his
account by filing a “prisoner authorization,” which directs the facility where the prisoner is
incarcerated to deduct the $350.00 filing fee from the prisoner’s prison trust fund account in
installments and to send to this Court certified copies of the prisoner’s prison trust account
statements for the past six months. See § 1915(a)(2), (b). The $50.00 administrative fee for filing
a federal civil action does not apply to persons granted IFP status.

                                                   2
with this order, this action shall be processed in accordance with the procedures of the Clerk’s

Office. If Plaintiff fails to comply with this order within the time allowed, the Court will dismiss

this action.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

        SO ORDERED.

 Dated:    March 18, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
